PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/218,420
Filing Date: 12 Dec 2018
Appellant(s): Harty et al.



__________________
Joseph A. Herndon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
*Claims 1-20 being rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Publ. No. 2019/0227826 A1), hereinafter Taylor and further in view of Sainath (U.S. Publ. No. 2014/0115382 A1), hereinafter Sainath.
*Claims 21-22 being rejected under 35 U.S.C.  103 as being unpatentable over Taylor and Sainath, as applied to claim 1 above, and further in view of Downey et al. (U.S. Publ. No. 2016/0114886 A1), hereinafter Downey.
*Note:  Appellant only provided arguments for independent claims 1, 13, and 20.  No arguments were provided for any of the pending dependent claims rejected under their corresponding 35 USC 103 grounds of rejection.  Despite not especially argued, the dependent claims 2-12, 14-19, and 21-22 still remain rejected under 35 USC 103.

(2) Response to Argument
A)  1.  The combination of Taylor and Sainath does not describe all features of any of independent claims 1, 13, and 20
On pages 3-6 of the Appeal Brief, in regards to independent claims 1, 13, and 20 rejected under 35 USC 103, Appellant argues on page 5 that for claim 1 there is “no description in the combination of Taylor and Sainath for a single processing unit instantiating a plurality of virtual computers and the single processing unit preventing a software fault from causing a fault on a different virtual computer of the plurality of virtual computers of which the same single processing unit instantiated” (emphasis added by Examiner).  However, Appellant’s claim 1 recites “executing the software stored on the single data storage on the single physical computer to cause the single physical computer at least to … after determining that a software fault has occurred on one virtual computer of the plurality of virtual computers, preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers.” As recited in the Final Office Action on page 3, Taylor does teach in paragraphs 0006, 0053-0055 and Fig, 3 control system 80 that includes a single physical computer (control unit 100).  The Examiner in the Final Office Action states on page 5 that “Taylor does not teach (in bold) a single physical computer with a single processing unit”- however, Taylor does teach the limitation of a single physical computer as described in paragraphs 0006 and 0053-0055 and shown in Fig. 3, control system 80 that includes the single physical computer.  The Examiner relies on the combination of Taylor with Sainath to teach a single physical with a single processing unit as recited in the Final Office Action on pages 5-6.

Appellant in the Appeal Brief on pages 5-6 further argues that the combination of Taylor in view of Sainath “disregards the functionality recited in claim 1 that requires monitoring of the plurality of virtual computers to be performed by the same single processing unit that instantiated the plurality of computers” (emphasis added by Appellant).  As mentioned above, Appellant’s claim 1 recites “executing the software stored on the single data storage on the single physical computer to cause the single physical computer at least to … after determining that a software fault has occurred on one virtual computer of the plurality of virtual computers, preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers.”  This claim limitation does not use the term “single processing unit.”  Furthermore, the Examiner respectfully disagrees with Appellant’s argument above because the Examiner uses the combination of Taylor with Sainath to teach monitoring of virtual computers to be performed by the same processing unit that instantiated the virtual computers and not Taylor or Sainath alone.  As recited in the Final Office Action on pages 3-5, Taylor teaches a single physical computer instantiating a plurality of virtual computers (paragraphs 0006, 0034, 0038, 0072) and the same single physical computer monitoring the virtual computers (Fig. 8, paragraphs 0071-0077 and also 0034) and Sainath teaches a single physical computer including a single processing unit in Fig. 1, paragraph 0026.
one or more processing units” (emphasis added by Examiner) and thus Taylor’s one processing unit with multiple virtual machines would prevent software faults from causing fault on different virtual machine computer.

A)  2.  The Proposed Modification of Taylor would change the principle of operation of Taylor and/or render Taylor unsatisfactory for its intended purpose
On pages 6-10 of the Appeal Brief, in regards to independent claims 1, 13, and 20 rejected under 35 USC 103, Appellant argues that the “Proposed Modification of Taylor would change the principle of operation of Taylor and/or render Taylor unsatisfactory for its intended purpose”.
In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). In re Soni, 54 F.3d 746, 34 USPQ2d 1684 (Fed. Cir. 1995) does not change this analysis.” (Id., page 2100-322, right column). “If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion.” (MPEP 2145, Paper Copy, Rev. 10.2019, June 2020, page 2100-323, right column). “However, not all evidence need be accorded the same weight. In determining the relative weight to accord to rebuttal evidence, considerations such as whether a nexus exists between the claimed invention and the proffered evidence, and whether the evidence is commensurate in scope with the claimed invention, are appropriate. The mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn. See MPEP § 2145. Office personnel must consider the appropriate weight to be accorded to each piece of evidence. An obviousness rejection should be made or maintained only if evidence of obviousness outweighs evidence of nonobviousness. See MPEP § 706, subsection I. ("The standard to be applied in all cases is the ‘preponderance of the evidence’ test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim 
Applying the above standard of review, the Examiner respectfully disagrees with Appellant’s arguments that the proposed modification of Taylor would change the principle of operation of Taylor and render Taylor unsatisfactory for its intended purpose.
Appellant in their Appeal Brief on page 8 states:
The monitoring described in Taylor relates to monitoring performed by the first [processing] system of the second [processing] system, or by the second [processing] system of the first [processing] system. (Taylor, [0059]). … Thus, the system in Taylor implements an arrangement where separate processing units with different computer technology monitor each other, and the system is configured with separate processing units for a particular purpose.

However, Taylor’s system in Figure 8 and Figure 3 shows a single physical computer that includes separate processing units that monitor each other.  Independent claims 1, 13, and 20 at issue recite a single physical computer that monitors the plurality of virtual computers for software faults which is clearly taught by Taylor as given in the Examiner’s Final Office Action on pages 4-5.  Furthermore, Taylor in paragraph 0072 teaches “different virtual machines virtualized from one or more processing units” (emphasis added by Examiner) and thus Taylor’s system of one processing unit with multiple virtual machines would prevent software faults from causing fault on different virtual machine computer.  Appellant’s argument emphasizing Taylor’s separate processing systems monitoring each other is misplaced as the Examiner only relies on Taylor to teach the claimed limitation of a single physical computer executing software that performs the steps of controlling, communicating, determining, and preventing.

If the separate processing units of Taylor are replaced with a single processing unit, as proposed by the Office via modification as described in Sainath, there would be no possibility for the monitoring to be performed as described and intended by Taylor.  … The whole purpose of the monitoring in Taylor relates to monitoring performed by the first system of the second system, or by the second system of the first system, as a result of using different computer technologies (e.g., RAM-based vs. flash-based technologies) for the two discrete systems, so that backups of different structure are in place. 

As mentioned above, Taylor in paragraph 0072 teaches the limitation of one processing unit with multiple virtual machines that prevent software faults from causing fault on different virtual machine computer.  Taylor in paragraphs 0040-0042 describes advantages and technical benefits of their system including “reliable, robust and/or certifiable UV applications …provide backup functions and multiple fail point implementations ….”  Thus, Taylor’s system has multiple purposes but is primarily for isolating failure and preventing spread of failures throughout the UV system.  Such a system would function properly and achieve its purpose with a single processing unit in the single physical computer executing multiple virtual machines and isolating virtual machines that have experienced failures.  Taylor explicitly teaches such a scenario in paragraph 0072 and also in Fig. 10, paragraphs 0083-0091 where first processing system fails and system function with only second processing system in operation and first processing system reconfigured and taken offline. Thus, combining the teachings of Sainath from paragraph 0026 of a single physical computer with a single processing unit to modify Taylor would NOT make the prior art invention of Taylor unsatisfactory for its intended purpose.  

MPEP 2145 (III) states:
 “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") 

The Examiner uses the combined teachings of Taylor as modified by Sainath for what they suggest to one of ordinary skill in the art-a system with a single physical computer and a single processing unit that monitors and isolates faulty virtual machines executing on the single physical computer.   The Examiner does not use the combination of Taylor and Sainath so that the inventions of these two references are physically combinable to render Appellant’s claimed invention obvious.
	Appellant on page 9 of the Appeal Brief states that “For the same reasons described above, the proposed modifications to Taylor changes the primary operation of 
For the above reasons, it is believed that the 35 USC 103 rejections of claims 1-22 should be sustained.



Respectfully submitted,
/INDRANIL CHOWDHURY/
Examiner, Art Unit 2114                                                                                                                                                                                                  
Conferees:
/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114
                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),